Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 28, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142177                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 142177
                                                                    COA: 299228
                                                                    Berrien CC: 2009-015594-FH
  DAVID IVAN FREEZE, II,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the October 14, 2010
  order of the Court of Appeals is considered. We DIRECT the Berrien County
  Prosecuting Attorney to answer the application for leave to appeal within 28 days after
  the date of this order. The prosecutor is invited to address whether the Court of Appeals
  correctly decided People v Fonville, ___ Mich App ___ (Docket No. 294554, decided
  January 25, 2011).

        The application for leave to appeal remains pending.

        ZAHRA, J., did not participate because he was on the Court of Appeals panel.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 28, 2011                      _________________________________________
           y0421                                                               Clerk